Opinion issued May 17, 2007 
 

 




In The
Court of Appeals
For The
First District of Texas

____________

NOS. 01-06-01019-CR
          01-06-01020-CR
          01-06-01021-CR
          01-06-01022-CR
_____________


JERRY LEWIS FORD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 338th District Court 
 Harris County, Texas
Trial Court Cause Nos. 1026104, 1026105, 104332, and 104733



MEMORANDUM  OPINION ON PERMANENT ABATEMENT
	On May 9, 2007, the State filed a motion to permanently abate the above-
referenced appeals.  See Tex. R. App. P. 7.1 (a) (2).  In support of its motion, the State
attached a certified copy of the certificate of death for Jerry Lewis Ford, the appellant. 
The certificate states that appellant died on December 5, 2006.
	The death of an appellant during the pendency of an appeal deprives this court
of jurisdiction.  Moliter v. State, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  
	We grant the State's motion and order these appeals permanently abated.
	We deny all pending motions as moot.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).